PER CURIAM.
Appellant Marlene Cueto appeals the trial court’s Final Judgment of Injunction for Protection Against Repeat Violence entered against her and on behalf of appellee Nelson Mendoza.
Ms. Cueto has not provided this Court with the record or a transcript from the hearing held on January 8, 2008. The burden lies with the appellant to supply the reviewing court with the record on appeal and to demonstrate reversible error. Fla. R.App. P. 9.200(e) (2007); Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1980). Accordingly, we affirm the trial court’s Final Judgment of Injunction for Protection Against Repeat Violence.
Affirmed.